Exhibit 10.2

December 20, 2006

Christian S. Schade
Senior Vice President and Chief Financial Officer
Medarex, Inc.
707 State Road
Princeton, NJ 08540

Dear Mr. Schade:

Medarex, Inc. (“Medarex”) has previously granted to you the stock options set
forth on the attached Exhibit A (the “Options”) to purchase shares of Medarex’s
common stock.  Medarex and you hereby agree to certain amendments to your
Options on the terms and conditions set forth in this letter agreement.

1.             Determination of the Committee.  Medarex’s Special Investigation
Committee (the “Committee”) has determined that the Options were issued on terms
that did not reflect an exercise price equal to 100% of the fair market value of
Medarex’s common stock on the appropriate measurement date.  Exhibit A hereto
sets forth the determination of Medarex as to the appropriate measurement date
(as determined by Medarex, the “Revised Measurement Date”) and the average of
high and low sales price per share of Medarex’s common stock on the Revised
Measurement Date (such average being 100% of the fair market value of Medarex’s
common stock on that date and herein referred to as the “Corrected Exercise
Price”).  Medarex and you acknowledge and agree that the Revised Measurement
Date and the Corrected Exercise Price set forth on Exhibit A are subject to
change and will not be considered final until included in Medarex’s restated
financial statements, which statements have not yet been filed with the
Securities and Exchange Commission (the “SEC”).  Upon such filing, Exhibit A
shall be automatically amended without any action by you or Medarex to reflect
any changes to the Revised Measurement Date, the Corrected Exercise Price and
the Per Share Discount as included in Medarex’s restated financial statements as
filed with the SEC.

2.             Amendment to the Options.   The applicable Corrected Exercise
Price for each Option is greater than the original exercise price per share set
forth in the applicable stock option agreement for each Option (as set forth on
Exhibit A, the “Original Exercise Price”).  Based on the recommendations of the
Committee, and as resolved by Medarex’s Board of Directors, Medarex and you
hereby amend each of your Options to increase the exercise price of all of the
shares subject to each Option that have not yet been exercised (as set forth on
Exhibit A, the “Outstanding Unexercised Shares”) to the applicable Corrected
Exercise Price and to provide that each Option may not be exercised as to the
“409A Shares” (as defined below), if any, prior to the later of (a) the six (6)
month anniversary of the “Letter Agreement Date” (as defined below) and (b) the
date on which Medarex’s restated financial statements are filed with the SEC
(the “Filing Date”) (the later date of (a) and (b), the “Earliest Exercise
Date”).  Notwithstanding the foregoing, you may exercise the Options as to the
409A Shares prior to the six (6) month anniversary of the Letter Agreement Date
in the event of (i) the termination of your employment (x) by Medarex without
“Cause” (as defined in Medarex’s 2005 Equity Incentive Plan), (y) by you for
“good reason” (as such term is defined in Exhibit A hereto), provided your
resignation occurs not later than 30 days following the event giving rise to
good reason, or (z) by either party by reason of your death or “Disability” (as
defined in Medarex’s 2005 Equity Incentive Plan), or (ii) a “Change in Control”
(as


--------------------------------------------------------------------------------




defined in the 2005 Equity Incentive Plan), but in each case only if, by such
time, the Filing Date has occurred.  You acknowledge that you are agreeing to
the repricing of all of the Outstanding Unexercised Shares subject to your
Options, and not just those Outstanding Unexercised Shares that may be subject
to adverse tax consequences under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”) (such shares subject to Section 409A, as set
forth on Exhibit A, the “409A Shares”), as a result of such Outstanding
Unexercised Shares having been granted with an exercise price that is less than
100% of the fair market value of Medarex common stock on the Revised Measurement
Date.  In no event may you exercise the Options as to any shares subject to the
Options prior to the Filing Date.

3.             Effect of Option Amendments.  Except as expressly set forth in
this letter agreement, all other terms and conditions of your Options will
remain unchanged.  Nothing in this letter agreement shall be deemed to extend
the date on which your Options would otherwise expire.  The amendment of your
Options will be effective as of the date you sign this letter agreement as
indicated below (the “Letter Agreement Date”).  Your ability to exercise the
Options, as amended, will remain subject to the terms of the applicable option
agreements (as amended by this letter agreement), your compliance with
applicable laws and requirements (including any legal limitations, requirements
or restrictions arising from Medarex’s legal situation in relation to its equity
compensation practices) and Medarex’s policies on trading in Medarex securities.

4.             Section 409A Consequences.  While we believe that the actions
contemplated by this letter agreement should minimize the potential adverse tax
consequences under Section 409A with respect to your Options, and should not
otherwise give rise to adverse tax consequences under Section 409A in respect of
the Options, such interpretation is not free from doubt.  You are encouraged to
consult with your personal financial, tax and legal advisors regarding this
letter agreement.  No representation or warranty is made by Medarex with respect
to the tax consequences of this letter agreement.

5.             General Terms.  This letter agreement supersedes any or all prior
representations and agreements regarding the subject matter that are
inconsistent with the terms of this letter agreement.  However, this letter
agreement does not modify, amend or supersede written agreements that are
consistent with the enforceable provisions of this letter agreement.  Once
effective and enforceable, this letter agreement can be changed only by another
written agreement signed by you and a duly authorized executive of Medarex. 
Medarex and you acknowledge and agree that nothing in this letter agreement
shall be construed or interpreted as an admission or conclusion of wrongdoing or
liability (or the lack thereof) on the part of either Medarex or you, and you
expressly agree that you shall not use the offer or the acceptance of this
letter agreement as a defense in any proceeding or action that may be brought or
threatened at any time and to which Medarex is a party.  Should any provision of
this letter agreement be determined by any court of competent jurisdiction or
arbitrator to be wholly or partially invalid or unenforceable, the legality,
validity and enforceability of the remaining parts, terms, or provisions are
intended to remain in full force and effect.


--------------------------------------------------------------------------------




Please sign this letter agreement in the space provided below, and return an
original copy to me on or before December 29, 2006.  If you have any questions
regarding this letter agreement, please contact Brad Middlekauff at (609)
430-2880.

Best regards,

/s/ W. Bradford Middlekauff

W. Bradford Middlekauff
Senior Vice President, General Counsel and Secretary

ACKNOWLEDGED & AGREED:

/s/ Christian S. Schade

 

Christian S. Schade

 

 

 

 

 

Date:

12/21/2006

 


--------------------------------------------------------------------------------




Exhibit A

List of Options

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

Stock
Plan

 

Original
Grant Date

 

Revised
Measurement
Date

 

Original
Exercise
Price

 

Corrected
Exercise
Price

 

Outstanding
Unexercised
Shares

 

409A
Shares

 

Per Share
Discount
(E-D)

 

2001

 

9.19.01

 

9.28.01

 

$

12.90

 

$

14.89

 

100,000

 

18,750

 

$

1.99

 

2001

 

7.11.02

 

7.31.02

 

$

6.37

 

$

8.11

 

250,000

 

98,959

 

$

1.74

 

 

For purposes of this letter agreement, “good reason” shall mean the occurrence
of one or more of the following actions by Medarex without your express written
consent:  (a) the assignment to you of any duties or responsibilities that
result in a material diminution in your position or function; provided, however,
that a change in your title or reporting relationships shall not provide the
basis for a termination with good reason; (b) a relocation of your business
office to a location more than fifty (50) miles from the location at which you
perform duties as of the Letter Agreement Date, except for required business
travel to the extent substantially consistent with your Medarex business travel
obligations as of the Letter Agreement Date; or (c) a material breach by Medarex
of any provision of this letter agreement or any other material agreement
between you and Medarex concerning the terms and conditions of your employment
or service with Medarex.


--------------------------------------------------------------------------------